Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hongling Zou on 05/20/2021.


The application has been amended as follows: 
In claim 1 line 8, delete “at least about 1 wt% phenol” and insert in its place “about 5wt% to about 10wt% phenol”. 
Cancel claim 7.

Terminal Disclaimer
	The double patenting rejection over U.S. Patent No. 9,944,744 is withdrawn because of the TD filed on 05/05/2021.


Reasons for Allowance
The closest prior art, Yang et al (WO 2009155747 A1) discloses the reaction of a combination of PTOP and PTBP, as well as the use of raw alkyl phenols [p5]. However, Yang does not disclose the amount of phenol in the raw alkyl phenols. Previously cited Mottern et al (US 2800451 A) discloses typical raw alkyl phenol monomer preparation [col 1 line 15-19] and teaches that the raw alkyl phenol includes 1.45 to 3.45 wt % of residual phenol [col lines 10-14], which is below the claimed range. While there may be raw alkyl phenols with the claimed range of phenol of about 5wt% to about 10wt% available, the motivation to use raw alkyl phenol would likely be ease of use, which would not further motivate one to tailor the content of phenol. It would require excessive hindsight to arrive at the claimed invention from the disclosure of Yang. Regarding previously applied Thorpe et al (US 4604436 A), the raw alkyl phenols of the claims would have di-alkyl phenols, whereas the phenols of Thorpe are explicitly tri- or higher-functional phenols or para-substituted difunctional phenols [col 3 lines 41-59], which do not overlap in scope with dialkyl phenols. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464.  The examiner can normally be reached on 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766